DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to the arguments filed on 07/19/2021.
Claims 1-24 are currently pending and considered below.





Response to Arguments

Applicant’s arguments, see Remarks, filed 07/19/2021, with respect to the double patenting rejection of claims 1-24 have been fully considered and are persuasive.  The double patenting rejection of claim 1-24 has been withdrawn.

Allowable Subject Matter

Claims 1-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Jacobs (US 2012/0054020), Yi (US 2015/0178790), Delug (US 2014/0074601), Zhao (US 20160104207), and Shin (8,745,647) disclosing:
Jacobs (US 2012/0054020) disclosing a system and method for managing advertising campaigns.
Yi (US 2015/0178790) disclosing a user engagement based dynamic reserve price for non-guaranteed delivery advertising.
Delug (US 2014/0074601) disclosing a system for mobile ad targeting.
Zhao (US 20160104207) disclosing an advertising campaign conversion system.
Shin (8,745,647) disclosing a method for internet video and reich media behavioral measurement.
The prior art of record, however, does not teach at least these elements of the independent claims:
generate a response that includes one or more function calls with parameters including different selectable cost options for user and device characteristics for different types of operating systems for wireless tablet or mobile devices of targeted users including a first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682